Gregory, Justice:
This consolidated appeal presents the issue of whether the Industrial Commission has jurisdiction to approve a third party settlement under S. C. Code Ann. § 42-1-560(f) when the petitioning employees have no present disability compensable under the Occupational Disease Act. The Commission ruled there was not jurisdiction, and the employees appeal. We dismiss.
In a related case before this Court, Talley v. John-Mansfield, et al., 328 S. E. (2d) 621 (1985), we determined that refusal to grant a stay of the third party actions was an abuse of discretion. Since a stay has been ordered, the present dispute is now moot.1
Appeal dismissed.
Harwell, and Chandler, JJ., and Alexander M. Sanders, Jr., Acting Associate Justice, concur.
Littlejohn, C. J., dissenting.

 At oral argument, counsel for appellants stated that a grant of relief in either this case or Talley, would protect appellants’ interest in both matters.